Martin, J.,

delivered the opinion of the court.
The defendants, sued as endorsers of a promissory note, pleaded to the jurisdiction of the court, that one of them had obtained a respite from his creditors, in the Parish Court. The plea was overruled, and they pleaded the general issue; and in a supplemental answer, that the plaintiffs had neglected to give notice of the protest of the note to the endorser of the defendants, whereby their recourse against him was lost: There was judgment for the plaintiffs, and the defendants appealed.
It appears to us, the plea to the jurisdiction was properly overruled. • If the period for which the respite was granted, had expired, the respite presents no obstacle to the plaintiffs’ suit; if it was not, the party by pleading this, might have obtained a dismissal of the petition, by proving it, It appears the proceedings on the respite were homologated, and the case was therefore completely out of the Parish Court. The other defendant, being a stranger to the respite, could in no case, avail himself of it. ,
The general issue having been pleaded, the plaintiff was bound to establish by proof, all his allegations, except the signature of the defendants, which this plea does not deny. *34The protest appears on the record, and the District Court was of opinion, that the allegation in the supplemental answer that the plaintiffs "had neglected to give notice to the endorser of the defendants, was an admission, that they, the defendants, had received notice. This conclusion has appeared to us illogical. The plea of the general issue had denied that they had notice. If this plea had not preceded the other, the notice would have been admitted,not because the admission was a consequence of a second plea, but because the notice to the defendants had been alleged in the petition, and was not denied in the answer. This leads us to the examination of the proof of notice ; this proof results from the certificate of the notary, duly made, according to the act of assembly.
The holder of a bill or note may give notice to the endorsers he intends to hold liable, and these cannot complain that the other or previous endorsers were not notified.
The endorsers receiving notice of protest should notify the previous endorsers, in order to hold them liable.
On the second plea, the judge has said, that every endorser must notify his previous ones. This, however, must be restricted to those on whom he wishes to preserve his recourse. The defendants, on receiving notice, ought to have given it to the previous endorser or endorsers; the plaintiffs were not bound to do so.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.